Per Curiam.
Relators are owners of a tract of land in the borough of Tenafly, county of Bergen. The property is situated on the northerly side of Lindley avenue,. having a width of fifty feet both front and rear, and depth of one hundred and twenty feet. The project of the relators is to erect a one-story frame addition to the southwest corner of the dwelling house now located on the land for the purpose of extending and enclosing the porch of said dwelling house; said addition to extend westerly from the present building a distance of five feet and to within nineteen inches from the westerly line of the relators’ premises.
There is a zoning ordinance in force in the borough which forbids the erection of any building in the one-family dwelling district, in which relators’ property is located, within five feet of the side line of said property.
*308The application for the permit was refused by the building inspector and an appeal was taken to the board of adjustment, which board considered the matter and refused to allow the erection of the proposed addition because it would be within five feet of the side line of relators’ property and thus conflict with the terms of the ordinance.
The relators have not adopted the proper remedy in the present case. The remedy under the facts presented is by certiorari, and not by mandamus. The rule to show cause is discharged.